DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/14/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Attached to this Office Action is a copy of a foreign patent document (CN 202619303) that Examiner has located. If this foreign patent document is not the correct one, Applicant is required to submit a copy of the CN202619303U document for it to be considered.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 118 (apertures in the upper portion of the shower curtain) and 330 (bottom portions of the straps).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the openings in the top portion of the shower curtain; the coupling of the apertures of the valance to the plurality of straps; the coupling of the fasteners of the straps to the openings of the shower curtain; and the shower hooks (each recited in claim 1) must be shown or the features canceled from the claim. Additionally, the waterproof liner and fabric layers of the shower curtain (recited in claim 2), the plurality of connectors (recited in claims 5 and 6), and the quick release curtain hook configuration (recited in claim 5) must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, 7, and 9-11 are objected to because of the following informalities: The claims include several grammatical inconsistencies or minor errors. Provided below are non-limiting examples of the errors and suggested corrections, but all of the claims must be reviewed to ensure that similar errors are not present:
Claim 1, lines 4-5: “the valance having top portion outside surface and an inside surface” should instead recite --the valance having a top portion, an outside surface, and an inside surface--
Claim 1, lines 9-10: “wherein the plurality of apertures being at a position” should instead recite --the plurality of apertures being at a position-- (delete “wherein”)
Claim 5, line 2: “wherein the plurality of connectors being quick release curtain hooks” should instead recite --wherein the plurality of connectors are quick release curtain hooks--
Claim 7, line 2:  “wherein the valance being decorative” should instead recite --wherein the valance is decorative--
Claim 9, line 2: “where the straps being Velcro” should instead recite --wherein the straps are Velcro--
Claim 10, line 2: “wherein the shower curtain and valance combination being between” should instead recite --wherein the shower curtain and valance combination is between--
Claim 11, line 2: “wherein the shower curtain being washable” should instead recite --wherein the shower curtain is washable--
It is noted that the suggestions above are only intended to be examples, and the suggested recitations may require further amendment to overcome rejections under 35 U.S.C. 112(b) set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein substantially near the top portion of the shower curtain has a plurality of openings”. It is unclear if the openings are required to be in the top portion of the shower curtain, or if they are required to be in a different portion of the shower curtain that is near the top portion. A recommended correction is to instead recite “wherein the top portion of the shower curtain has a plurality of openings” or “wherein the shower curtain has a plurality of openings near the top portion”, depending on the intended limitation.
Claim 1 recites “wherein the plurality of apertures…being coupled to a strap” and “the strap having fasteners, where the fasteners are coupled to the openings of the shower curtain by one or more decorative shower hooks; and one or more accessories coupled to the shower hooks on the outside surface of the valance”. As stated above, the drawings of the application do not depict a coupling between the apertures 230 and the straps 310. Paragraphs 23-27 of the specification discloses configurations for the straps 310, but a connection between the straps and the apertures of the valance is not clearly set forth. Claim 1 further requires that the shower hooks couple the curtain to the fasteners of the straps, and also that they include accessories coupled to the shower hooks on the outside surface of the valance. As described above, the shower hooks and openings in the shower curtain are not shown in the drawings. Read in light of the disclosure, the required configuration for the shower hooks, straps/fasteners, valance apertures, and shower curtain openings is not readily clear. Are the shower hooks required to couple to both the straps and the apertures of the valance? Are the straps required to extend through the apertures of the valance to establish the claimed coupling? Claim 6 further recites connectors that removably couple the shower curtain to the valance. Are these connectors distinct form the shower hooks, fasteners, and straps? The required configuration, and particularly the required connections between the apertures, straps, fasteners, openings, and shower hooks, is not readily clear.
Claim 5 recites “the plurality of connectors” and claim 6 recites “the connectors”. There is insufficient antecedent basis for these limitations.
Claim 6 recites “quick release curtain hooks”. The term "quick" is a relative term which renders the claim indefinite.  The term "quick" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The required structure for a curtain hook or other connector to be considered a “quick release” is not set forth in the claims, and is not sufficiently described in the specification. What structure or configuration is required to be considered “quick release”.
Claim 9 contains the trademark/trade name “Velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fasteners and, accordingly, the identification/description is indefinite.
Claim 12 recites “the shower curtain is removed and replaced by a second shower curtain”. As currently worded, claim 12 positively requires removal of the shower curtain and replacement with a second shower curtain, but it is unclear if the intended limitation is to recite that the first curtain is interchangeable with the second curtain. A recommended correction is to instead recite “the shower curtain is removable and replaceable by a second shower curtain”.
Claims 2-4, 7, 8, 10, 11 and 13-15 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Greaves (U.S. Patent Application Publication No. 2003/0131405) in view of Bennett (U.S. Patent No. 8,297,335).
Regarding claim 1, Greaves discloses an improved shower curtain and valance combination (10), the improved shower curtain and valance combination comprising: a curtain rod (12) for holding the shower curtain and valance combination; a valance (46), the valance having top portion outside surface and an inside surface [FIGS. 4, 6]; a shower curtain (14, 16) with a top portion, an inside portion and an outside portion [FIGS. 4, 6], wherein substantially near the top potion of the shower curtain has a plurality of attachment points (at 34, 36); the top portion of the valance having a plurality of attachment points (at 30), wherein the plurality of valance attachment points are at a position substantially near the top portion of the valance and being coupled to a strap (26); the strap being communicatively secured to the shower rod [FIG. 6]; and the strap having fasteners (40), where the fasteners are coupled to the attachment points of the shower curtain [FIG. 6]. Greaves does not disclose openings in the shower curtain, apertures in the valance, shower hooks, or accessories.
Nonetheless, Bennett discloses a curtain assembly comprising a curtain (20) with a plurality of openings (24), a valance (30) with a plurality of apertures (34) and fasteners (68) coupled to the openings of the curtain by one or more decorative hooks (66, 62; the structure of the web 66 and the head 62 of the links 60 reads on the broadest reasonable definition of the term “hook”, as it is a sharply bent device used to fasten something else; “hook” is defined as “a curved or sharply bent device, usually of metal, used to catch, drag, suspend, or fasten something else” per www.thefreeditionary.com/hook), and one or accessories (70) coupled to the hooks on the outside of the valance (column 4, lines 17-38). It is noted that the term “shower hooks” requires only that the hooks be usable in a shower. Since the combination of Greaves and Bennett would result in use of the hooks in a shower, the hooks of Bennett read on the claim term “shower hooks”.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shower curtain assembly of Greaves to include the 
Regarding claim 2, Greaves discloses that the shower curtain is fabric (14) and a waterproof liner (16; paragraph 0021).
Regarding claim 3, Greaves discloses that the valance is fabric (paragraph 0029).
Regarding claim 4, Greaves discloses that the inside portion of the valance is against at least a portion of the outside portion of the shower curtain [FIG. 3].
Regarding claim 5, Greaves discloses the plurality of connectors (30, 34, 36, 40, 52, 54) that are quickly releasable, but does not explicitly disclose that they are quick release curtain hooks.
Nonetheless, Bennett discloses connectors (60) that are quick release curtain hooks (as best understood, the hooks 60 are “quick release curtain hooks”, as they are curtain hooks that are easily removable from the curtain). As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art to have modified the curtain assembly of Greaves to include the hooks taught by Bennett, in order to improve the security of the connections.
Regarding claim 6, Greaves discloses that the connectors (30, 34, 36, 40, 52, 54) removably couple the shower curtain to the valance (paragraph 0022).
Regarding claim 7, Greaves discloses that the valance is decorative [FIG. 4] (paragraph 0032).
Regarding claim 8, Greaves discloses that the shower curtain is removable from the valance (disconnection of the connectors 30, 34, 52, and 54 enables removal of the shower curtain from the valance).
Regarding claim 9, Greaves discloses that the straps are Velcro (paragraph 0022).
Regarding claim 10, Greaves discloses the shower curtain and valance combination, but does not explicitly disclose a length of the combination.
Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shower curtain and valance combination of Greaves to have a length between 72 and 78 inches, in order to provide a size for the assembly suitable for a wide range of standard sized showers. It has been held that where the general conditions of In re Aller, 105 USPQ 233. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 11, Greaves discloses that the shower curtain is washable (paragraph 0021).
Regarding claims 12-15, Greaves discloses a removable and replaceable shower curtain and valance, but does not explicitly disclose a second curtain or valance, or accessories.
Nonetheless, Bennett discloses a curtain assembly including a curtain that is removed and replaced by a second curtain and a valance that is interchangeable with a second valance (column 1, lines 11-16), and one or more accessories that are interchangeable (70; column 3, lines 25-29). Bennett further discloses that the accessories may include “ornamental shapes”, and a star pattern is a well-known ornamental shape.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the curtain assembly of Greaves to use interchangeable curtains, valances, and accessories, as taught by Bennett, in order to allow a user to customize the assembly to their desired appearance, and to enable replacement of damaged or worn parts of the assembly. It further would have been obvious to have provided a star pattern on the accessories as a matter of obvious design choice, as a star is a well-known and conventional ornamental shape, and one having ordinary skill in the art would not have expected a star pattern to provide a different result or performance when compared with the shapes expressly disclosed by Bennett.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634